Title: To George Washington from Edmund Randolph, 11 December 1794
From: Randolph, Edmund
To: Washington, George


        Philadelphia December 11. 1794. ½ past 12. o’clock E. Randolph with respectful compliments to the President, informs him, that he is obliged to go home, in order to take a dose of physic for the relief of his stomach and head from a load of bile, which is very oppressive and makes him very giddy.
        E.R. had the honor of calling at the President’s, while he was out on horseback; in order to deliver a copy of his account of expenditures up to the 1st of July last. Duplicates will be ready for the two houses of congress.
        Nothing new has occurred to-day.
      